BbaNNON, Jüdge,
dissenting
with Judge Mtlled. :
We must say that whether alimony pending suit or allowance to the wife to carry on her suit shall be made is not matter of absolute right, but comes under the sound discretion of the Court, and is a question for the Court to be decided upon the facts. Goff v. Goff, 54 W. Va. 364. It is a question savoring of the merits, and is litigable between the parties, and is to be judged of in almost all cases by the record of the appeal, though affidavits may be read upon the question. It is so much litigable that the order of the court is appealable.’ This being so, how can a circuit court, after final decree and perfected appeal, decree alimony temporary or suit money, seeing that after appeal the lower court is bereft of jurisdiction over the subject and the parties, except to preserve the res in litigation to abide the decision of the appeal? The parties and the cause and rights involved in it are in the appellate court, and yet the lower court is to say whether such money is to be given, and fix the amount of expenses even in the appellate court. Authorities in Crawford v. Fickey, 41 W. Va. p. 546. “Pending appeal from a 'decree to which a supersedeas has been issued, and perfected by bond, the only orders the court below can make are such as are needed to preserve the rem in litigation”. Cralle v. Cralle, 81 Va. 773. That case is just like our case. After appeal perfected the lower court decreed "the wife money to defend the appeal and a monthly sum for support during its pendency, and the supreme court held such decree unauthorized. Nelson on Divorce, section 863, after suggesting some arguments in favor of the continued power of the lower court to make such decree, says: “On the contrary, the whole power should not be delegated to the lower court, for during the pend-ency of the appeal the appellate court may find it necessary to change the amount of alimony and. suit money and to make further orders concerning the same. Where the practice is not controlled by statute, the ordinary rules of practice, as well as .plain principles of law, would suggest that the jurisdiction of the lower court is lost when the appeal is perfected. Before the appeal is perfected the lower court has the power to award alimony and any sum of money necessary to enable the wife to prepare the case for appeal, including clerks’ and reporters’ *128fees, the cost of printing the record, etc., and a suitable attorney fee for making such preparation. When the appeal is perfected all proceedings in the lower court are stayed, and the application must be made to the appellate court, which now has complete jurisdiction over the parties. TJpon' reversal the lower court will obtain jurisdiction over the parties again, and may make further orders concerning alimony and attorney fees.” My own research brings me to that conclusion, though a few cases against it may be found. Suporting this holding see State v. Shrader, 32 Fla. 403, 13 So. 920; Jenkins v. Jenkins, 91 Ill. 167; Elzas v. Elzas, 183 Ill. 160; Watkins v. Watkins, 66 Mo. 468; Prine v. Prine, 36 Fla. 676; Chaffee v. Chaffee, 14 Mich. 463; Disborough v. Disborough, 51 N. J. Eq. 306; Vanduzer v. Vanduzer, 70 Iowa 614, 31 N. W. R. 956; Lake v. Lake, 17 Nev. 230, 238, 30 Pac. R. 878; Krause v. Krause, 23 Wis. 356; Wagner v. Wagner, 36 Minn. 239, 30 N. W. R. 766. Many cases hold that the power to make such allowance resides in the appellate court, and this impliedly denies jurisdiction in the court of original jurisdiction as will be seen from Lake v. Lake and others of the above cases. I see that 14 Cyc. 745, says, the cases somewhat differ as to the power of the appellate court to make such allowance after appeal, but the weight of authority seems in favor of the exercise of the power. Such is my conclusion from the many cases there cited; but they do not decide the exact point before us. The case of Lane v. Lane, 26 App. Cases (D. C.) 235, so holds. It is reported in that valuable work American & English Annotated Cases, Vol. 6, 683'. See collection of cases in same work Vol. 3, p. 51. Cases cited for the power of the lower courts generally depend on statutes. So it is with California. 3 A. & E. Ann. Cases 52. The case of Rohrback v. Rohrback, 75 Md. 317, expressly says that it is based on a statute giving the lower court the same power after appeal as the ecclesiastical court had. Twice has the Illinois court said that but for a statute in that state there could be no question that the lower court has no such power after appeal. Jenkins v. Jenkins, 91 Ill. 167; Elzas v. Elzas, 133 Ill. 160.